DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 02/04/2021.

Claim Status
Claims 1-8 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 02/04/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, US 2016/0337909 in view of Morioka, US 2014/0086141.

For claim 1. Cai teaches: A User Equipment (UE) comprising: transmission and reception circuitry; and a controller, wherein the transmission and reception circuitry (Cai, fig 14, paragraph 168-170) is configured to: 
transmit, over 3GPP access, a Protocol Data Unit (PDU) Session Establishment Request message; (Cai, fig 8, paragraph 128-135, “The UE then transmits (at 814) the MC BSR to the macro cell eNB, and transmits (at 816) the legacy BSR to the small cell eNB.”; paragraph 80, “In the context of FIG. 2, in some examples, the BSR sent by the UE can include data available for UL transmission in the RLC layers 220 and 228 and in the PDCP layer 222. As an example, the RLC layer 220 has X bytes of data, and the RLC layer 228 has Y bytes of data. Also, a PDCP layer 222 has Z bytes of data. Then, the BSR that is sent by the UE indicates the amount of UL data as being equal to X+Y+Z. Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data. The UL grants can be assigned by both the macro cell eNB and the small cell eNB.”; paragraph 68-72, “A PDCP PDU can 
and receive, over the 3GPP access, a PDU Session Establishment Accept message, as a response to the PDU Session Establishment Request message, including identification information of Multi-Access PDU Session to be established, (Cai, fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; paragraph 80, “Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data”; UL grants identifies, specifies the resources for the connection; also see paragraph 23 for more details; split bearer is multi-access)
the controller is configured to recognize that Multi-Access PDU Session is established, based on receiving the PDU Session Establishment Accept message, a first communication path over the 3GPP access is established, (Cai, fig 8, paragraph 128-135, step 824, UL data is transmitted from UE to Macro Cell eNB based on UL Grant over a communication path, connection between UE and Macro Cell eNB)
the transmission and reception circuitry is further configured to receive, over non-3GPP access, a control message including the identification information of the Multi-Access PDU Session, (Cai, fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; paragraph 80, “Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data”; UL grants identifies, specifies the resources for the connection; also see paragraph 23 for more details; split bearer is multi-access)
and a second communication path over the non-3GPP access is established. (Cai, fig 8, paragraph 128-135, step 826, UL data is transmitted from UE to Small Cell eNB based on UL Grant over a communication path, connection between UE and Small Cell eNB)
Cai doesn’t teach: routing rules for Multi-Access PDU Session
Morioka from the same or similar fields of endeavor teaches: routing rules for Multi-Access PDU Session (Morioka, paragraph 102, “It will be appreciated that the signalling of FIGS. 12 and 13 could be combined, with the base station providing routing information and uplink grants in a single step”; fig 17, paragraph 119, “the base station sets scheduling information (for example routing information and uplink grant) based on the received channel quality information…  At a step S4, the base station transmits the scheduling information directly to the network devices”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Morioka into Cai, since Cai suggests a technique 

For claim 3. Cai teaches: A communication method performed by a User Equipment (UE), the communication method comprising: 
transmitting, over 3GPP access, a Protocol Data Unit (PDU) Session Establishment Request message; (Cai, fig 8, paragraph 128-135, “The UE then transmits (at 814) the MC BSR to the macro cell eNB, and transmits (at 816) the legacy BSR to the small cell eNB.”; paragraph 80, “In the context of FIG. 2, in some examples, the BSR sent by the UE can include data available for UL transmission in the RLC layers 220 and 228 and in the PDCP layer 222. As an example, the RLC layer 220 has X bytes of data, and the RLC layer 228 has Y bytes of data. Also, a PDCP layer 222 has Z bytes of data. Then, the BSR that is sent by the UE indicates the amount of UL data as being equal to X+Y+Z. Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data. The UL grants can be assigned by both the macro cell eNB and the small cell eNB.”; paragraph 68-72, “A PDCP PDU can include a PDCP control PDU, which carries control information, or a PDCP data PDU, which carries bearer data such as voice data, application data, or user data… An RLC PDU can include an RLC control PDU, which carries control information, or an RLC data PDU, which carries bearer data such as voice data, application data, or user data.”; BSR is a Protocol Data Unit (PDU) Session Establishment Request message since it requests connection to transmit data (PDU) available for UL transmission in the RLC layers 220 and 228 and in the PDCP layer 222; paragraph 37-39, 106, macro cell is 3GPP, small cell is WLAN, Wifi;)
receiving, over the 3GPP access, a PDU Session Establishment Accept message, as a response to the PDU Session Establishment Request message, including identification information of Multi-Access PDU Session to be established; (Cai, fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; paragraph 80, “Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data”; UL grants identifies, specifies the resources for the connection; also see paragraph 23 for more details; split bearer is multi-access)
and recognizing that establishment of Multi-Access PDU Session is allowed, based on receiving the PDU Session Establishment Accept message, wherein a first communication path over the 3GPP access is established, (Cai, fig 8, paragraph 128-135, step 824, UL data is transmitted from UE to Macro Cell eNB based on UL Grant over a communication path, connection between UE and Macro Cell eNB)
the UE receives, over non-3GPP access, a control message including the identification information of the Multi-Access PDU Session, (Cai, fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro 
and a second communication path over the non-3GPP access is established. (Cai, fig 8, paragraph 128-135, step 826, UL data is transmitted from UE to Small Cell eNB based on UL Grant over a communication path, connection between UE and Small Cell eNB)
Cai doesn’t teach: routing rules for Multi-Access PDU Session
Morioka from the same or similar fields of endeavor teaches: routing rules for Multi-Access PDU Session (Morioka, paragraph 102, “It will be appreciated that the signalling of FIGS. 12 and 13 could be combined, with the base station providing routing information and uplink grants in a single step”; fig 17, paragraph 119, “the base station sets scheduling information (for example routing information and uplink grant) based on the received channel quality information…  At a step S4, the base station transmits the scheduling information directly to the network devices”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Morioka into Cai, since Cai suggests a technique for communication UL grants to UE, and Morioka suggests the beneficial way of including routing information together with such grants so that the UE is not required to determine the uplink path itself and therefore does not require complex, expensive and power consuming control logic (Morioka, paragraph 21) in the in the analogous art of communication.

For claim 5. Cai and Morioka disclose all the limitations of claim 1, and Cai further teaches: wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Splitting. (Cai, fig 11-12, paragraph 153-160, during a multi-connection establishment stage, UE inform macro cell eNB that it’s capable of UL bearer split and vice versa; even 

For claim 6. Cai and Morioka disclose all the limitations of claim 3, and Cai further teaches: wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Splitting. (Cai, fig 11-12, paragraph 153-160, during a multi-connection establishment stage, UE inform macro cell eNB that it’s capable of UL bearer split and vice versa; even though these communications are described as separate from BSR, it’s implicit that such communication can be piggybacked, included with BSR to reduce network traffic; fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; split bearer is Access Traffic Splitting)

Claims 2, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, US 2016/0337909 in view of Morioka, US 2014/0086141 and Laselva, US 2019/0320339.

For claim 2. Cai and Morioka disclose all the limitations of claim 1, and Cai further teaches: wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Switching and Access Traffic Splitting. (Cai, fig 11-12, paragraph 153-160, during a multi-connection establishment stage, UE inform macro cell eNB that it’s capable of UL bearer split and vice versa; even though these communications are described as separate from BSR, it’s implicit that such communication can be piggybacked, included with BSR to reduce network traffic; fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; split bearer is Access Traffic Splitting, support for Access Traffic Splitting (bearer splitting) implicitly includes support for Access Traffic Switching (bearer switching) since  Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) for example)
Even though it’s well-known in the art that Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell), Examiner understands Applicants might not know such fact or might not be willing to admit to knowing 
Laselva from the same or similar fields of endeavor teaches: Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) (Laselva, paragraph 4-9, “Accordingly, the present invention particularly relates to uplink data transmission on WLAN in a scenario including uplink bearer switch and uplink bearer split, e.g. a 3GPP LTE Rel. 14 (or higher) scenario, where uplink traffic may be sent over LTE, WLAN, or split between them… For implementation of uplink bearer split in the above outlined scenario, an uplink bearer split approach defined for LTE dual connectivity (DC) may be considered as the baseline for LWA. In this regard it is noted that bearer split means that a bearer is implemented by more than one (generally two) radio links, on which transmission is effected in parallel. Basically, according to LTE DC, an uplink bearer split is triggered on the basis of a (eNB-configured) buffer-size threshold. When the UE uplink buffer size is below the threshold the UE will use the (static) primary link, while when the threshold is exceeded the UE can use bearer split and determine how to realize the bearer split. FIG. 7 is a schematic diagram illustrating the mentioned principle. In particular, in FIG. 7 a UE uplink buffer 71 is illustrated, where the mentioned uplink buffer threshold is indicated with 72. If the actual (filling) state of the uplink buffer 71 is below (or equal to) the threshold 72 (i.e. is in the range 73), bearer switching (utilizing the primary radio link) is used, where the primary radio link is statically configured. If, on the other hand, the (filling) state of the uplink buffer (71) exceeds the threshold 72 (i.e. is in the range 74), bearer split can be used, where the UE decides based on implementation over which link (i.e. both primary radio link and secondary radio link or only either of both) data is to be transmitted.”; paragraph 40-49, “Exemplary embodiments of the present invention are based on the above considerations resulting in that there may be several reasons according to which the use of the transmit power over one radio at a time is beneficial instead of splitting the power over two or more radios. This means that 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laselva into Cai and Morioka, since Cai suggests a technique for bearer splitting, and Laselva suggests the beneficial way of including bearer switching into such technique to optimize transmit power usage (Laselva, paragraph 40-49) in the in the analogous art of communication.

For claim 4. Cai and Morioka disclose all the limitations of claim 3, and Cai further teaches: wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Switching and Access Traffic Splitting. (Cai, fig 11-12, paragraph 153-160, during a multi-connection establishment stage, UE inform macro cell eNB that it’s capable of UL bearer split and vice versa; even though these communications are described as separate from BSR, it’s implicit that such communication can be piggybacked, included with BSR to reduce network traffic; fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The 
Even though it’s well-known in the art that Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell), Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Laselva from the same or similar fields of endeavor teaches: Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) (Laselva, paragraph 4-9, “Accordingly, the present invention particularly relates to uplink data transmission on WLAN in a scenario including uplink bearer switch and uplink bearer split, e.g. a 3GPP LTE Rel. 14 (or higher) scenario, where uplink traffic may be sent over LTE, WLAN, or split between them… For implementation of uplink bearer split in the above outlined scenario, an uplink bearer split approach defined for LTE dual connectivity (DC) may be considered as the baseline for LWA. In this regard it is noted that bearer split means that a bearer is implemented by more than one (generally two) radio links, on which transmission is effected in parallel. Basically, according to LTE DC, an uplink bearer split is triggered on the basis of a (eNB-configured) buffer-size threshold. When the UE uplink buffer size is below the threshold the UE will use the (static) primary link, while when the threshold is exceeded the UE can use bearer split and determine how to realize the bearer split. FIG. 7 is a schematic diagram illustrating the mentioned principle. In particular, in FIG. 7 a UE uplink buffer 71 is 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laselva into Cai and Morioka, since Cai suggests a technique for bearer splitting, and Laselva suggests the beneficial way of including bearer switching into such technique to optimize transmit power usage (Laselva, paragraph 40-49) in the in the analogous art of communication.

For claim 7. Cai and Morioka disclose all the limitations of claim 1, wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic 
Even though it’s well-known in the art that Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell), Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Laselva from the same or similar fields of endeavor teaches: Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) (Laselva, paragraph 4-9, “Accordingly, the present invention particularly relates to uplink data transmission on WLAN in a scenario including uplink bearer switch and uplink bearer split, e.g. a 3GPP LTE Rel. 14 (or higher) scenario, where uplink traffic may be sent over LTE, WLAN, or split 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laselva into Cai and Morioka, since Cai suggests a technique for bearer splitting, and Laselva suggests the beneficial way of including bearer switching into such technique to optimize transmit power usage (Laselva, paragraph 40-49) in the in the analogous art of communication.

For claim 8. Cai and Morioka disclose all the limitations of claim 3, and Cai further teaches: wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Switching. (Cai, fig 11-12, paragraph 153-160, during a multi-connection establishment stage, UE inform macro cell eNB that it’s capable of UL bearer split and vice versa; even though these communications are described as separate from BSR, it’s implicit that such communication can be piggybacked, included with BSR to reduce network traffic; fig 8, paragraph 128-135, “The macro cell eNB and the small cell eNB then coordinate (at 818), based on the received BSRs, to determine the UL bearer split of the PDCP UL data… In response to the determined UL bearer split, the macro cell eNB sends (at 820) an UL grant to the UE (granting resources to the UE to send a first portion of the UL data to the macro cell eNB), and the small cell eNB sends (at 822) an UL grant to the UE (granting resources to the UE to send a second portion of the UL data to the macro cell eNB). The UL grants sent (at 820, 822) specify the resources for use by the UE to send (at 824, 826) respective UL data portions to the respective macro cell eNB and the small cell eNB”; split bearer is Access Traffic Splitting, support for Access Traffic Splitting (bearer splitting) implicitly includes support for Access Traffic Switching (bearer switching) since  Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) for example)
Even though it’s well-known in the art that Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell), 
Laselva from the same or similar fields of endeavor teaches: Access Traffic Switching (bearer switching) is just Access Traffic Splitting (bearer splitting) where 100% of the data is sent to the macro cell (or small cell) (Laselva, paragraph 4-9, “Accordingly, the present invention particularly relates to uplink data transmission on WLAN in a scenario including uplink bearer switch and uplink bearer split, e.g. a 3GPP LTE Rel. 14 (or higher) scenario, where uplink traffic may be sent over LTE, WLAN, or split between them… For implementation of uplink bearer split in the above outlined scenario, an uplink bearer split approach defined for LTE dual connectivity (DC) may be considered as the baseline for LWA. In this regard it is noted that bearer split means that a bearer is implemented by more than one (generally two) radio links, on which transmission is effected in parallel. Basically, according to LTE DC, an uplink bearer split is triggered on the basis of a (eNB-configured) buffer-size threshold. When the UE uplink buffer size is below the threshold the UE will use the (static) primary link, while when the threshold is exceeded the UE can use bearer split and determine how to realize the bearer split. FIG. 7 is a schematic diagram illustrating the mentioned principle. In particular, in FIG. 7 a UE uplink buffer 71 is illustrated, where the mentioned uplink buffer threshold is indicated with 72. If the actual (filling) state of the uplink buffer 71 is below (or equal to) the threshold 72 (i.e. is in the range 73), bearer switching (utilizing the primary radio link) is used, where the primary radio link is statically configured. If, on the other hand, the (filling) state of the uplink buffer (71) exceeds the threshold 72 (i.e. is in the range 74), bearer split can be used, where the UE decides based on implementation over which link (i.e. both primary radio link and secondary radio link or only either of both) data is to be transmitted.”; paragraph 40-49, “Exemplary embodiments of the present invention are based on the above considerations resulting in that there may be several reasons according to which the use of the transmit power over 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Laselva into Cai and Morioka, since Cai suggests a technique for bearer splitting, and Laselva suggests the beneficial way of including bearer switching into such technique to optimize transmit power usage (Laselva, paragraph 40-49) in the in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462